       Case 1:20-cr-00019-PAE Document 23 Filed 06/23/20 Page 1 of 9




                                        June 23, 2020



BY ECF AND EMAIL
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square Room 2201
New York, New York 10007

Re:   United States v. Juan Aracena de Jesus
      20 Cr. 19 (PAE)

Dear Judge Engelmayer,

     I respectfully write in anticipation of Juan Aracena’s
sentencing hearing scheduled for July 1, 2020. Counsel has not
yet received the first draft of his Presentence Report, and it is
my understanding that there will be only one final draft
submitted to the Court one week prior to sentencing.

     When Mr. Aracena entered his guilty plea, he did so pursuant
to a Pimentel letter provided to counsel from the Government.
Based on the Government’s calculations, the applicable Sentencing
Guidelines Range is 30 to 37 months incarceration. For the
reasons set forth more fully below, we respectfully request that
the Court impose a sentence of Time Served. Mr. Aracena will have
been incarcerated for more than 6 months at the time of sentence
for this non-violent crime, while being detained under extremely
harsh conditions of confinement due to the COVID-19 pandemic, and
prior to that a total jail lockdown for more than 2 weeks during
a search for contraband. His reason for returning to the United
States, following a frantic call to the Dominican Republic from
his wife begging him to return, mitigates his illegal conduct. At
       Case 1:20-cr-00019-PAE Document 23 Filed 06/23/20 Page 2 of 9




Honorable Paul A. Engelmayer                        June 23, 2020
United States District Judge                        Page 2

Re:   United States v. Juan Carlos Aracena de Jesus
      20 Cr. 19 (PAE)

the completion of his sentence he will be removed from the United
States and returned to the Dominican Republic.

           A Sentence Of Time Served Is Warranted

     Juan Aracena was deported from the United States on
September 15, 2015. Prior to his deportation, he resided in the
this country as a Lawful Permanent Resident. He had no
expectation of returning to the United States unlawfully, despite
the fact that his two children lived here with their mother. He
has one child living in the Dominican Republic and several family
members. He received a frantic phone call from the mother of his
two children which changed the course of his life and brings him
before this court. Mr. Aracena no longer wanted to waste his life
by spending time in jail. He had served a lengthy jail sentence
which resulted in his deportation. He was almost 40 years old and
knew that if he were incarcerated again, his family would suffer
as much as he would.

     In the phone call from his wife, she advised him that his
oldest daughter, Eileen, was in serious trouble. She was
attending high school in New Brunswick, New Jersey. However, she
was having grave problems emotionally and academically. She was
getting into fights with other students. She was failing
academically. She was cutting classes and not attending school.
Her mother did not know what to do to stop what she saw as a
disastrous free fall which seemed extremely destructive. She knew
how much Eileen depended on her father, how close they were and
how much his absence hurt her every day. So she called Eileen’s
father in the Dominican Republic and begged him to come to the
United States. She told him that she was terrified about what
could happen to their daughter and she did not know what to do to
help her. She knew it would be illegal for him to return, just as
Juan Aracena knew it would be illegal to return. He faced an
impossible dilemma. He knows now that he made the wrong decision
but one he couldn’t refuse at the time he received the call. He
chose to save his daughter and his family.

     Mr. Aracena’s daughter Eileen Lizardo has written to the
Court explaining what happened to her and how important it was to
have her father with her. His return ended up changing her life
       Case 1:20-cr-00019-PAE Document 23 Filed 06/23/20 Page 3 of 9




Honorable Paul A. Engelmayer                  June 23, 2020
United States District Judge                  Page 3

Re:   United States v. Juan Carlos Aracena de Jesus
      20 Cr. 19 (PAE)

for the better. See Defense Exhibit A, letter from Eileen
Lizardo. She writes that she began high school at about the same
time that her father was deported in 2015. She wasn’t doing well,
got into fights, was suspended, “didn’t go to class and skipped
school.”

     Eileen’s mother spoke with school officials and it was
decided that Eileen would transfer to a program at “The Adult
Learning Center” for the New Brunswick School System, called
C.A.R.E.S. (Creating Alternative Routes For Education Success).
There were fewer students, and smaller classes. They specialized
in helping students regain credits they lost due to failing

grades or attendance issues. She transferred in February 2017,
but nothing changed. “My dad was far and all I could get is a
phone call. I was in desperate need of my dad.” Exhibit A, letter
from Eileen Lizardo.

     Mrs. Lizardo wrote to the Court to explain what happened to
her daughter and why she chose to change schools which everyone
thought would help. “I didn’t quite understand why she had
changed so much but it was beginning to be too much for me to
handle while I was also raising a toddler.” See Exhibit B, letter
from Mrs. Lizardo. Mrs. Lizardo goes on to write, “I was scared
out of my mind that one day something would happen to her. I
couldn’t do this alone anymore. I had a conversation with Juan
Aracena, her father, and expressed how terrified and helpless I
was. I couldn’t do this without him and I needed him here.”
Exhibit B.

     Mrs. Lizardo advises that once Juan returned, “he
immediately had a meeting with her [Eileen’s] counselor to talk
about how things could change.” See Exhibit B. He began to become
involved with every aspect of his daughter’s academic life and
her emotional state changed dramatically too. He was supportive
and encouraging, and soon Eileen was motivated and focused. She
ended up with her high school diploma from New Brunswick High
School, graduating with honors. According to Eileen:

      “[H]e was really involved and a big part of
      why I ended up graduating with good grades.
       Case 1:20-cr-00019-PAE Document 23 Filed 06/23/20 Page 4 of 9




Honorable Paul A. Engelmayer                  June 23, 2020
United States District Judge                  Page 4

Re:   United States v. Juan Carlos Aracena de Jesus
      20 Cr. 212 (PGG)

      I am now a freshman in college majoring in
      political science. I wouldn’t have done this
      without my dad’s support and dedication to
      making sure I become the best version of myself.
      I understand him coming into the country illegally
      was wrong and it’s selfish for me to say this
      but I needed my dad here.”

See Exhibit A.

     Eileen’s counselor in the C.A.R.E.S. program has also
written to the Court. See Defense Exhibit C. Jackleen Alvarado,
MSW, LSW, CSSW, confirms the facts set forth above. Eileen was
having academic and behavioral issues. She writes that Eileen
spoke to her about how depressed she was because she missed her
father and would come into her office and cry. Her father
eventually came in to meet with her about Eileen’s problems and
became involved in ensuring her future success. “Overall, I can
say that having her father in her life definitely played a factor
in Eileen turning her behavior around and even her academics.”
Exhibit C. After graduation Eileen even obtained a scholarship
from the New Brunswick Education Foundation.

     Juan Aracena was presented before a Magistrate Judge on
December 23, 2019. By the middle of March, 2020, the COVID-19
global pandemic began rapidly descending on New York City. The
federal prisons, and the inmate population, began to feel the
full force and brunt of the illness. Crowded into small areas,
with communal dining, sleeping in close quarters, toilets shared
by dozens of inmates, phones passed from one inmate to another,
no bacterial wipes to disinfect surfaces, and food prepared by
inmates who were starting to show signs of illness, the disease
began to affect scores of inmates. (Through May 19, 2020, two
full months into the pandemic, the MCC had only tested 10 inmates
of the approximately 750 inmates at MCC, with 5 positive, as well
as 45 staff positive, based on a letter from the Warden to Chief
Judge Mauskopf of the E.D.N.Y). The Bureau of Prisons attempted
to react by installing quarantines, locking down all inmates,
prohibiting contact with lawyers and family, allowing showers
once every three days, and no clean clothing for up to a week.
       Case 1:20-cr-00019-PAE Document 23 Filed 06/23/20 Page 5 of 9




Honorable Paul A. Engelmayer                  June 23, 2020
United States District Judge                  Page 5

Re:   United States v. Juan Carlos Aracena de Jesus
      20 Cr. 19 (PAE)

Mr. Aracena advises me that he was only let out of his cell
during quarantine for short periods of time every 2-3 days.
Sometimes he couldn’t shower because the water was too cold. For
over three months, continuing to date, inmates like Mr. Aracena
suffered extremely harsh conditions of confinement.

     Eventually Mr. Aracena became extremely ill. His temperature
rose and he suffered from severe headaches, weakness, and a loss
of taste and smell. He felt sharp pains and had trouble
breathing. Despite exhibiting these symptoms, he was never tested
for COVID-19, continually asking to see a doctor. His roommate
was even sicker for a while until he was removed. He thought that
he was going to die in prison and was quarantined with almost no
movement for a period of time. Mr. Aracena says that in the past
three months he has lost approximately 20 pounds. These amount to
conditions of confinement which historically have played a role
in the court’s determination of an appropriate sentence.

     In addition, from approximately late February until the
pandemic caused lock down conditions, the MCC had already been in
lock down because the prison was conducting an investigation to
search for a firearm that had been smuggled into the MCC. In this
preceding period, there were no social visits, no attorney
visits, no phone calls, limited time out of cells, and for
approximately 8 days, there was a lock down for 24 hours per day,
7 days per week. That was characterized by cold sandwiches for
food, no clean clothes, no contact with the outside world and
limited availability to shower.

     As a matter of law, The Second Circuit has held that “pre-
sentence confinement conditions may in appropriate cases be a
permissible basis for downward departures.” United States v.
Carty, 264 F.3d 191, 196 (2d Cir. 2001). District Court judges in
the Southern District of New York have previously granted
departures on this basis. In United States v. Mateo, 299
F.Supp.2d 201 (S.D.N.Y. 2004), Judge Marrero downwardly departed
from the Guidelines Range nine levels on the grounds of harsh
pre-sentence confinement conditions and extraordinary family
circumstances. The defendant was pregnant while incarcerated. She
suffered labor pains for over 15 hours before assistance arrived.
She was afraid and in severe pain. She eventually gave birth in
       Case 1:20-cr-00019-PAE Document 23 Filed 06/23/20 Page 6 of 9




Honorable Paul A. Engelmayer                  June 21, 2020
United States District Judge                  Page 6

Re:   United States v. Juan Carlos Aracena de Jesus
      20 Cr. 19 (PAE)

the prison without medication. Prior to the birth, she had also
been subjected to sexual harassment on one occasion.

     Judge Marrero’s rationale in finding that a departure was
warranted for harsh pre-sentence confinement conditions is
equally applicable to Mr. Aracena. He found that the trauma
suffered by the defendant during custody, “the full effects of
which can never be comprehensively gauged, has inflicted forms of
pain and suffering that have effectively enhanced, to a
disproportionate degree, the level of punishment contemplated to
be experienced by inmates in the typical case during the period
of incarceration prescribed by the Guidelines for [the] offense.”
Id. at 212.

     in United States v. Salvador, 2006 WL 2034637 (S.D.N.Y.),
the Court found that unsanitary conditions and a lack
of food were among the reasons justifying a departure for
incarceration in the Dominican Republic while awaiting
extradition to the United States. And in United States v. Francis
129 F.Supp. 2d 612, 619, (S.D.N.Y. 2001), the District Court

downwardly departed due to the conditions of pre-sentence
detention, finding that the defendant had suffered “extraordinary
stress and fear” while incarcerated in a state correctional
facility as a federal detainee.

     We do not seek a downward departure. In evaluating the
§3553(a) factors in this case, the pandemic and its effect on Mr.
Aracena must be considered in the determination of whether a
variance is warranted. We believe it is. Following any sentence
imposed by the Court, other than Time Served, under current BOP
policy, Mr. Aracena will not be designated and moved from the MCC
during the course of the pandemic. A policy which will continue
to expose him to the harsh conditions of detention for many
months to come. A sentence of Time Served will hasten his removal
from the MCC and start the process leading to his deportation.

     In United States v. Torres, 87 Cr. 593 (SHS), 2020 WL
2815003 (S.D.N.Y. June 1, 2020), Judge Stein adopted the
argument echoed by many other scientists as well as Attorney
General Barr (in his Memorandum to the Bureau of Prisons dated
       Case 1:20-cr-00019-PAE Document 23 Filed 06/23/20 Page 7 of 9




Honorable Paul A. Engelmayer                        June 23, 2020
United States District Judge                        Page 7

Re:   United States v. Juan Carlos Aracena de Jesus
      20 Cr. 19 (PAE)

April 3, 2020), that realistically, the best way to mitigate the
damage caused by COVID-19 and reduce the death toll is to
decrease the jail population. Citing United States v. Nkanga, 18
Cr. 713 (JMF), 2020 WL 1529535 at *1 (S.D.N.Y. March 31, 2020).
In Nkanga, Id. at *1, Judge Furman also recognized that “the
country faces unprecedented challenges from the novel caronavirus
pandemic. Those detained in jails and prisons face particularly
grave danger.” Other Judges in this District including this
Court, have recognized that the COVID-19 pandemic presents an
extraordinary and unprecedented threat to incarcerated
individuals. See United States v. Scparta, 18 Cr. 578 (AJN), 2020
WL 191048 at *1 (S.D.N.Y. April 20, 2020); United States v.
Nkanga, supra, 2020 WL 1529535 at *1; United States v. McKenzie,
18 Cr. 834 (PAE), 2020 WL 1503669 at *3 (S.D.N.Y. March 30,
2020); United States v. Torres, supra 2020 WL 2815003.

     Judges within this district have also considered the impact
of COVID-19 in the prison and its effects as a 3553(a) factor.
Several have reduced sentences based on the pandemic and harsh
pretrial conditions of detention. E.g. See United States v.
Morgan, 19 Cr. 209 (RMB)(S.D.N.Y. May 5, 2020)(cutting the
sentence to less than half of the low end of the Guidelines based
in part on conditions at MDC during the pandemic and

condemning the conditions at MCC and MDC prior to the current
crisis); United States v. Casillas, 19 Cr. 863 (VSB),(S.D.N.Y.
May 4, 2020)(reducing the length of the sentence in part based on
conditions at MCC during the COVID-19 crisis); and United States
v. Pierson, 14 Cr. 855 (LTS)(S.D.N.Y. May 4, 2020)(same for
defendant detained at MDC).

     Mr. Aracena was born in 1980 and grew up in the Dominican
Republic, under conditions which reflected the family’s
impoverished economic means. The family was extremely poor. He
first met has father when he was 14 years old. His mother was a
housewife and the family was supported by his grandfather. He has
3 children, two live with their mother in New Jersey, and one
lives with his mother in the Dominican Republic. He originally
entered the United States in 1994, and became a Legal Permanent
       Case 1:20-cr-00019-PAE Document 23 Filed 06/23/20 Page 8 of 9




Honorable Paul A. Engelmayer                        June 23, 2020
United States District Judge                        Page 8

Re:   United States v. Juan Carlos Aracena de Jesus
      20 Cr. 19 (PAE)

Resident. He was deported following the completion of his
criminal cases in 2015.

     Over the years he has had jobs in construction, and for a
shipping company. See Defense Exhibit D, letter from JOCHI

Construction. He also worked for a Real Estate firm. His future
plans when he returns to the Dominican Republic is to buy cars
damaged in accidents, repair them and sell them. He will work
with his father in this business. Both are mechanics.

     Mr. Aracena is not proud of his criminal history. When he
was 20 years old he was convicted of a misdemeanor, sexual
misconduct. Three subsequent convictions resulted from two
arrests for possession of narcotics, and a bail jumping charge
for failing to return on one of those charges. He was sentenced
on the same date, May 1, 2013 for all three cases and received
concurrent sentences. While incarcerated he received his GED
diploma. See Defense Exhibit E.

     Mr. Aracena’s mother, brother and family friends have also
written to the Court and all agree that he is an excellent father
and provider for his family. He has also worked with church
groups at events and is generous and considerate. Defense Exhibit
F.

                            CONCLUSION

     Mr. Aracena was confronted with a moral dilemma following
his deportation to the Dominican Republic. He received a
frightened, panicked phone call from the mother of his oldest
daughter. His daughter Eileen was in trouble and desperately
needed the assistance of her father. Her mother was unable to
help her and begged Juan to return to the United States even
though she knew he would be returning illegally. Juan acceded to
her request. His actions may have saved his daughter’s future,
but now places his own in jeopardy. On the precipice of severe
depression, dropping out of high school, and worse, his daughter
Eileen has now graduated from high school with honors. She is
attending college with a scholarship. Juan Aracena acknowledges
that he made the wrong decision to violate the law, but he could
       Case 1:20-cr-00019-PAE Document 23 Filed 06/23/20 Page 9 of 9




Honorable Paul A. Engelmayer                        June 23, 2020
United States District Judge                        Page 9

Re:   United States v. Juan Carlos Aracena de Jesus
      20 Cr. 19 (PAE)


not live with himself if he had let his family down in their time
of need.

     The price he has paid already is severe. He probably
contracted COVID-19 in the MCC, and he thought he was going to
die. He has been in isolation for lengthy periods of time and
quarantined in his cell for almost 24 hours a day for months. His
greatest desire is to return to the Dominican Republic to start a
new business with his father so that he may work to support his
family.

     As the prison system struggles to gain a foothold on the
spread of COVID-19, the CDC continually presses for simple
measures to win that battle. Social distancing, use of face
masks, and frequent washing. These simple goals are often
unachievable in our prisons due to overcrowding and communal
living. The Attorney General of the United States as well as
social scientists recommend that the BOP seek out those inmates
that can be removed from the prison system in order to achieve a
greater measure of social distancing. Juan Aracena is one inmate
who meets that qualification. If he were to receive a sentence of
Time Served, he will not be released into the general population,
he will be deported.

                                        Respectfully submitted,
                                        /S/
                                        Robert M. Baum
                                        Assistant Federal Defender

cc:   Kaylan Lasky, Esq.
      Assistant United States Attorney
